DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 12/21/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 102--Previous
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-12, 14-16, 19-22, 24 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearce (US 4,532,124).
	Pearce teaches dental rinse formulations comprising “a physiologically acceptable source of phosphate ions, both in concentrations to form a stable solution with respect to a calcium phosphate salt, and optionally a fluoride ion generating compound”, wherein the formulations have a pH from 1 to 9 (Abstract).
removable intra-oral appliance” (claim 24) for mineralization of dental plaque (see Example 1, col. 3-4).  The contact time for treatment was 10 minutes (less than 1 hour), “Plaque was treated either for 10-min periods 3 times per day or for 15-min periods 4 times per day” (Id.)
	The prior art teaches a specific embodiment of an aqueous mouth rinse comprising 3% urea, 12 mM calcium chloride (a calcium source), 12 mM sodium dihydrogen phosphate (a phosphate source; aka monosodium phosphate), 4.72 mM sodium monofluorophosphate, 0.28 mM of sodium fluoride (fluoride source), 5% glycerol, saccharine, spearmint, vanilla, food colour, adjusted to pH 5.0 (table at col. 3, lines 45-55).
Note: 0.28 mM of sodium fluoride = 0.01176 g/mol = 0.001176% given a conversion factor of 2.2, the F- concentration is 5.345ppm.  
Accordingly, the prior art teaches a source of fluoride providing a concentration of fluoride of less than 20 ppm.
	Given the ingredients present and accounted, the amount of water would have been greater than 75%.
	The compositions also comprise a trace metal source, i.e. KCl “present in a concentration of 0.04 M” (col. 3, lines 39-40), as per claim 3.  
	The prior art is anticipatory insofar as it teaches an aqueous oral care composition comprising a calcium source, a phosphate source, a fluoride source, a pH of 5.0, and at least 75% water.  The –log10 of the product of molar concentrations of calcium (0.012 M) and phosphate (0.012 M) sources, is 3.8416 (greater than 2.75).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
New by Amendment

	The Examiner believes Pearce, which is taught above, anticipates the claimed invention.  However, for the sake of completion the Examiner adds Levine, which also addresses the limitation concerning the fluoride ion concentration.
	Like Pearce, Levine teaches dental mouthrinses for treating dental caries.  The mouthrises of Levine are “capable of recalcifying both dentine and tooth enamel and is particularly suitable for recalcifying early decayed areas in teeth” (Abstract).
	The compositions contain “a source of fluoride ions such as to provide for example 3 to 20 ppm fluoride ions” (Id.).
	It would have been obvious to a person of ordinary skill in the art at the time of applicant’s filing to add a source of fluoride capable of providing 20 ppm fluoride ion or less to the compositions of Pearce based on the suitability of a range of 3 to 20 ppm fluoride ions for use anti-caries mouthrinses, as taught by Levine.

2) Claims 4, 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 4,532,124) or Pearce and Levine, as applied to claims 1, 3, 6-12, 14-16, 19-22, 24 above, and further in view of Qamar et al., (Journal of the Pakistan Medical Association, 2017).
	Pearce, which is taught above, differs from claims 4, 5, 17 insofar as it does not teach the trace metal claimed therein, i.e. zinc, strontium, tin etc.
	Qamar et al. teaches, “The existence of trace elements in the enamel influences the properties of human dental enamel” (p. 119, Conclusion). Examples of trace 2+ and can attain position on the apatite crystal, making the HAp resistant to the acid dissolution” (p. 118, left column, 7th paragraph).  Since zinc is present in saliva in a range of “28-358 µgL-1” (p. 119, Table-2) it would have been obvious to provide it in a concentration of less than 1mM, as per claim 5.
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add trace elements to the mouth rinse formulations of Pearce for the advantage of influencing the properties of the enamel, including making HAp resistant to acid dissolution, as taught by Qamar et al.

3) Claims 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 4,532,124) or Pearce and Levine, as applied to claims 1, 3, 6-12, 14-16, 19-22, 24 above, and further in view of Kleber et al., (US 4,976,954).
Pearce, which is taught above, differs from claims 13 and 23 insofar as it does not teach a thickening material.
Kleber et al. teaches anticariogenic oral care formulations including mouthwashes (see col. 2, lines 60-62; see also Claim 2).  The composition include Poloxamer 407 as suitable surfactant in oral rinse formulations (col. 4, lines 52-56; see also Example 1 at col. 6).  Poloxamer 407 is also a thickener.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds 
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a thickening material (poloxamer 407) to the compositions of Pearce based on it recognized suitability for its intended use in anticariogenic mouthwashes, as taught by Kleber et al.

Response to Arguments
Applicant argues, “Pearce does not disclose a composition, “wherein the fluoride source provides a concentration of fluoride of about 20 ppm or less” (p. 7).
The Examiner disagrees.
	Pearce, in fact, teaches a source of fluoride ions, i.e. sodium fluoride, at 0.28 mM, which is capable of providing 5.345ppm fluoride ion.


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-17, 19-24 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,588,833. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an aqueous composition comprising a calcium source, a phosphate source, a fluoride source, at least 75% water, and a pH between 4 and 8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612